from so much of the opinion as holds the bill of complaint to be multifarious, but concurred in regarding the bill defective because the representatives of the Hoyt estate were not made parties.
Order in accordance with the opinion of the court.
October 29, 1881, the complainants filed, by consent of court, an amended bill of complaint.
The bill in this case was filed August 31, 1881, and the subpoenas were made returnable September 3, 1881. On motion of the complainants an interlocutory decree was entered September 10, 1881, containing the following provisions:
"It is further ordered, adjudged, and decreed that in themean *Page 445 time, and until further order, said Quidnick Company, itsofficers, agents, and servants be, and hereby are enjoined fromtaking any corporate action prejudicial to creditors, and fromcontracting any debts or other obligations, or entering into anyengagement that in any manner can be or become liens upon thecorporate property or estate or subject it to liability, and fromdisposing of any part of the corporate estate or property, orotherwise changing its present condition; and from taking anyproceedings or action whatever under the alleged contract betweensaid Quidnick Company and Benjamin G. Chace, purporting to beardate on the 31st day of August, A.D. 1881.
"And that Claudius B. Farnsworth, Esq., be, and hereby isappointed custodian of the personal estate and property of thesaid Quidnick Company, with authority to collect and receive fromHarding, Colby  Company, of New York city, or from any otherperson, any moneys due or owing to said Quidnick Company, or towhich it may be entitled by way of advances upon goods orotherwise, and to apply the same in payment of the amountsnecessary to properly insure the estates and property of saidQuidnick Company for one year; and to the payment of the amountdue and owing to this date for labor and services performed atits mills by mill operatives, or other employees, under itscontract with the A.  W. Sprague Manufacturing Company, and tohold the balance subject to the further order of this court.
"Said custodian to take and return to the court aninventory. . . ."
October 11, 1881, petitions under oath were filed by the complainants, and also by Farnsworth, custodian, setting forth
"That at the hearing in the cause at which said decrees were entered, Benjamin F. Butler, Roger A. Pryor, and Andrew B. Patton appeared as solicitors and of counsel for the defendants, and were heard in respect of said decrees, and had actual personal notice of the entry thereof in the cause.
"That said Butler, Pryor, and Patton, disregarding said decrees, and, as your petitioners claim, in violation and contempt thereof, have, to wit, on the 3d day of October, A.D. 1881, caused an action to be instituted against said Quidnick Company in the Supreme Court for Kings County, in the State of New York, in *Page 446 
the name of said Pryor, the said Butler and Patton having formally assigned their alleged claims to said Pryor for that purpose, to recover the sum of twenty-one thousand (21,000) dollars for professional services claimed to have been rendered by them to said Quidnick Company, in the suits now pending in this court, and caused the original writ or process in their said action to be served by attachment of the moneys and property of said Quidnick Company in the hands of said Harding, Colby 
Company; thereby preventing the said Farnsworth, as receiver and custodian as aforesaid, from obtaining the same to be paid and delivered over to him by said Harding, Colby  Company, as provided by the decrees aforesaid, and thereby, as your petitioners claim, violating the injunction contained in said decrees, and also interfering and intermeddling with and attempting to arrest and convert to their own use property in the custody of the court, and placed in the hands of said Farnsworth, as custodian under the decree aforesaid, contrary to the course of equity in such case. . . .
"Wherefore your petitioners pray that said Butler, Pryor, and Patton may be cited to show cause why they should not be proceeded against as for contempt of the injunctions, and receiver's possession aforesaid; and if for any cause it shall be held that by their proceedings aforesaid they have not been guilty of the violation of said injunctions, or otherwise the exigencies of your petitioner's case in the premises shall require it, that they and each of them may be specially enjoined from further prosecuting their action aforesaid in said court of New York, and from otherwise in any manner interfering or meddling with the property of the Quidnick Company in said hands and custody of said Farnsworth, as receiver and custodian as aforesaid."
On these petitions a hearing was had October 22, 1881, Benjamin F. Butler appearing for himself, Pryor, and Patton; Butler being a member of the bar of Massachusetts, and Pryor of that of New York.